Citation Nr: 1526546	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  12-20 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating greater than 10 percent for right ankle degenerative arthritis, status post arthroscopy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from March 1991 to March 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The appeal was certified to the Board by the RO in Seattle, Washington.  

In April 2015, a hearing was held before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2012, the RO granted service connection for right ankle degenerative arthritis and assigned a 10 percent rating from September 10, 2010.  The Veteran disagreed with the decision and perfected this appeal.  In June 2012, the RO assigned a temporary 100 percent rating based on the need for convalescence following right ankle surgery from May 10, 2012 to July 1, 2012.  See 38 C.F.R. § 4.30 (2014).  

At the travel board hearing, the Veteran testified that he felt the VA was missing information following his May 2012 surgery.  Review of the claims folder shows that records from his private physician pertaining to this surgery were received in June 2012.  The Veteran should be provided an opportunity to submit post-operative records.  See 38 C.F.R. § 3.159(c)(1) (2014).  
Additionally, the Veteran's representative indicated that the Veteran would be enrolling in the VA health care system in the near future and would be seeking treatment for his ankle.  Any VA records should be obtained.  See 38 C.F.R. § 3.159(c)(2).

The Veteran most recently underwent a VA examination in January 2015.  At the hearing, the Veteran expressed concern that the examination was inadequate and the representative requested consideration for another examination.  The Veteran testified that the examiner performed range of motion testing, but did not ask him to walk or write anything down.  He stated that the examination pertaining to his ankle was approximately 5 minutes long and the rest of the time the examiner talked about unrelated matters.  

On review, the January 2015 examination generally contains findings sufficient for rating the ankle joint based on range of motion.  However, there are also some inaccuracies.  For example, it references surgery in 2005, when it was in 2012.  Additionally, it does not contain any findings related to the arthroscopy scars and states that there were no surgical scars.  Under these circumstances, and considering the Veteran's testimony concerning the severity of his condition, the Board finds that additional examination is warranted.  See 38 C.F.R. § 3.327 (2014).  The Board observes that the Veteran has complained about the adequacy of both the April 2011 and January 2015 QTC ankle examinations.  If possible, the requested examination should be conducted by a different provider.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all post-operative treatment related to his right ankle and to provide authorizations for release of such records.  Any identified private records should be requested in accordance with 38 C.F.R. § 3.159(c)(1).  The Veteran should be advised that he may also submit the records himself.  

2.  Contact the Veteran and request that he identify any VA treatment related to his right ankle.  Request any VA records identified in accordance with 38 C.F.R. § 3.159(c)(2).

3.  Thereafter, schedule the Veteran for an appropriate examination to determine the severity of his service-connected right ankle disability.  To the extent possible, this examination should be performed by a VA provider or a QTC provider other than those who conducted the April 2011 and January 2015 examinations.  The electronic claims folder must be available for review.

Pursuant to the latest worksheet for rating ankle disabilities, the examiner should provide a detailed review of the Veteran's medical history, current complaints, and nature and extent of right ankle disability.  The examiner is specifically requested to comment on any alteration in gait, instability, and any scarring related to the arthroscopic surgery.  

A complete rationale must be provided for any opinion offered.  

4.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the appeal issue.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




